UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7061



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN BRYAN BUCKHANAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-91-21; CA-05-250-7)


Submitted:   November 17, 2005         Decided:     November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Bryan Buckhanan, Appellant Pro Se. John Leslie Brownlee,
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Benjamin Bryan Buckhanan seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

time-barred.      The order is not appealable unless a circuit justice

or   judge     issues   a   certificate       of   appealability.     28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Buckhanan has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented       in   the

materials      before   the    court    and    argument   would     not    aid   the

decisional process.



                                                                          DISMISSED